DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/14/2021 has been entered. Applicant has amended claims 1, 10, and 14. No new claims have been added. Claim 11 is canceled. Claims 1-10 and 12-21 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/14/2021, with respect to the rejection(s) of claim(s) 1-10, and 12-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendments to claims 1 and 10 and 14.

Regarding the flexible scope assembly…
The Examiner notes that U.S. Publication No.  2008/0058595 A1 to Snoke teaches in Fig 2 of a device where the flexible scope assembly (imaging device 60) is removably insertable in the second passageway (lumen 34) of the carrier tube (introducer tube 23) , and the flexible scope assembly is independent of the carrier tube. Fig. 1 also shows the carrier tube connected to and extending from the handle (handle 21) (see more details in current 103 rejection below).
Claim Objections
Claims 1, 10, 12, and 14 are objected to because of the following informalities:   
Claims 1 and 10 recite “the flexible scope assembly comprising a sheath extending around the camera wire and sealing the camera wire and the transmission connector and the camera wire and the camera”. The Examiner believes that “the flexible scope assembly comprising a sheath extending around the camera wire and sealing the camera wire and the transmission connector and the camera” or “sealing the camera wire and the transmission connector at the one end, and sealing the camera wire and the camera at the opposite end” are the correct words to use here, as seen on page 4 lines 15-17 of Applicant’s specification.
Claim 12 recites “the method of claim 11”. Because Applicant has canceled claim 11, the Examiner believes “the method of claim 10” are the correct words to use here.
Claim 14 recites “the carrier tube” and “the handle”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the second carrier tube” and “the second handle”.
Claim 14 recites “the second handle; and”. The Examiner believes “the second handle;” are the correct words to use here. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10, 12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0258550 to Vazales in view of U.S. Publication No.  2008/0058595 A1 to Snoke et al. (hereinafter Snoke).
Regarding claim 1, Vazales discloses a bronchoscope  (paragraph 0090- the embodiments disclosed herein can be utilized for, but are not limited to, bronchoscopes; paragraph 0052-the visualization member comprises a visualization scope (e.g., an endoscope, a bronchoscope, or any other type of scope) comprising: 
a handle (Fig. 18 A- control handle 1510; paragraph 0205- The control handle 1510 comprises one or more user inputs configured to control the operation of the irrigation line 1525 and the suction line 1515 of the airway cleaning device 1500) with a suction port (Fig. 18A- suction control input 1545) and a flexible scope port (See Examiner’s annotated Fig. 18B); 

    PNG
    media_image1.png
    423
    362
    media_image1.png
    Greyscale

a carrier tube extending from the handle (Fig. 14A – suction catheter 1505; paragraph 0188- The suction catheter 1505 can comprise one or more rigid or semi-rigid, stiff, substantially stiff, flexible and/or substantially flexible materials), the carrier tube having first and second passageways extending through the carrier tube (Fig. 14C; paragraph 0194-the suction catheter 1505 can comprise a suction line 1515 , a visualization channel 1520 , an irrigation line 1525 , and/or any other passage), the first passageway communicating with the suction port of the handle (paragraph 0205- a suction control input 1545 (e.g., on/off port) for controlling the operation of … the suction line 1515), the second passageway communicating with the flexible scope port of the handle (Fig. 18B- visualization channel 1520); and 
a flexible scope assembly comprising a camera wire having a length with a camera (paragraph 0115- In some embodiments, power to the visualization system is delivered through a USB and/or other type of power-enabled connection to the camera 105 , or by a single wire or cable electrically coupled to the back of the camera 105; paragraph 0390- the visualization element can utilize ultrasound, infrared, CCD, fiber optic and/or any other type of imaging technology. For example, the visualization scope can comprise a fiber optic camera on the end of an endoscope) and a transmission connector on an opposite end of the length (paragraph 0017-in one embodiment, the visualization scope and/or camera are coupled to the monitor (or corresponding control unit coupled to the monitor) via a Universal Serial Bus (USB) connector or other connector), the flexible scope assembly comprising a sheath extending around the camera wire and sealing the camera wire and the transmission connector (Fig 2B; paragraph 0102- the direct camera connection 108 and an integral light source can be coupled to the monitor 106 or control unit 110 for display via an electrical cable and USB connector) and the camera wire and the camera (paragraph 0254-the visualization scope can include an integral or removable sheath, sleeve, or jacket that extends along all or a portion of its length and that is configured to prevent against contamination and to allow relatively easy reuse of the visualization scope for multiple patients and/or procedures), the camera comprising an imaging device and lighting elements (paragraph 0253-the light fibers are coupled to a light source and the viewing fibers are coupled to a direct camera connection; paragraph 0252- The visualization scope can include one or more light delivery elements (e.g., light fibers) and an imaging or visualization element (e.g., an ultrasound probe, a fiber optic camera, a CCD camera, optical imaging fibers, etc.), the flexible scope assembly being removably insertable in the second passageway of the carrier tube independent of the carrier tube and with the carrier tube connected to and extending from the handle (paragraph 0009-a visualization scope (e.g., fiber optic scope) sized and shaped to be removably received within a disposable visualization tube, or sheath), the flexible scope assembly being connectable to the handle at the flexible scope port independent of the carrier tube and with the carrier tube connected to and extending from the handle, the flexible scope assembly being configured for sanitization when removed from the (paragraph 0118- In other embodiments, however, the visualization device 120 (or one or more of its component parts) can be sterilized and reused and/or the visualization scope can be disposable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Vazales to include the visualization device being sterilizable, as seen in the teachings above, in order reducing the likelihood of contamination (paragraph 0391 of Vazales), and to include the camera, as seen in the teaching above, in order to view one or more images captured by the visualization scope (paragraph 0021 of Vazales).
Vazales does not expressly teach the camera on one end of the length of the camera wire, and the flexible scope assembly being removably connectable to the handle at the flexible scope port.
However, in the same field of endeavor of bronchoscopy, Snoke teaches in Fig. 1 of a bronchoscope comprising:
a handle (Fig. 1 -  handle 21) with a suction port (Fig. 1 - fluid-out tube 25; [0053]) and a flexible scope port (Fig. 1 - scope connector 28); 
a carrier tube extending from the handle, the carrier tube having first and second passageways extending through the carrier tube, the first passageway communicating with the suction port of the handle, the second passageway communicating with the flexible scope port of the handle; and 
a flexible scope assembly (Fig 1 - imaging device 60; see [0098]- imaging device 60 can include a fiberscope 62) comprising a camera wire having a length with a camera on one end of the length ([0098]- camera positioned on the distal tip 13) and a transmission connector on an (see [0099] - The imaging device 60 can be connected to a monitor or other display mechanism for viewing an image), the flexible scope assembly comprising a sheath extending around the camera wire and sealing the camera wire and the transmission connector and the camera wire and the camera (Fig. 4 - lumen 34; [0100]- the separate imaging device 60 delivered through a dedicated lumen 34), the camera comprising an imaging device ([0098]- The imaging device 60 can comprise… a charge couple device (CCD)) and lighting elements ([0098]- The imaging device 60 can include a light source (not shown) for illuminating an interior body region), the flexible scope assembly being removably insertable in the second passageway of the carrier tube independent of the carrier tube and with the carrier tube connected to and extending from the handle (see [0095]- The imaging device 60 can be removably connected to the medical introducer 20; The imaging device 60 can be separate from the medical introducer 20, and can be positioned in a predetermined one (34) of the plurality of lumens), the flexible scope assembly being removably connectable to the handle at the flexible scope port independent of the carrier tube and with the carrier tube connected to and extending from the handle (see[0095]- The imaging device 60 can be removably connected to the medical introducer 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible scope assembly of the bronchoscope of Vazales to utilize the flexile scope assembly being removably insertable in the second passageway of the carrier tube and removably connectable to the handle at the flexible scope port, as seen above in the teachings of Snoke. It would have been advantageous to make the combination so that the flexible scope assembly and the handle are movable independent of the other ([0056] of Snoke).
The modified device of Vazales in view of Snoke will hereinafter be referred to as the modified device of Vazales and Snoke.
Regarding claim 2, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses wherein the carrier tube has a third passageway (Fig. 18B – irrigation line 1525; paragraph 0033-the distal airway cleaning device comprises an irrigation channel configured to deliver fluid to at least partially clean the transparent window of the visualization channel and/or to deliver fluid to the distal airways of the patient) communicating with a further fluid port of the handle (Fig. 18A – irrigation control input 1540; paragraph 0205- an irrigation control input 1540 (e.g., on/off button… for controlling the operation of the irrigation line 1525).
Regarding claim 3, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses further comprising a directional control actuator on the handle (paragraph 0192- the control handle 1510 can be rotated by the operator to “steer” or direct the angled or curved distal portion of the suction catheter 1505 into specific anatomical locations ; paragraph 0044-The control handle can be configured to direct the distal tip of the pre-bent catheter to a desired location within the lungs via single-hand operation. In some embodiments, the control handle includes a strain relief at its proximal and/or distal end. In some embodiments, the control handle, a strain relief element, and the stiffness of the suction catheter work in conjunction to permit the steerability of the pre-bent distal portion of the suction catheter), the directional control handle being operatively connected with the carrier tube and configured to move the carrier tube relative to the handle (paragraph 0044-The control handle can be configured to direct the distal tip of the pre-bent catheter to a desired location within the lungs via single-hand operation; paragraph 0032- In other embodiments, the angling or articulating mechanism comprises one or more articulating wires within the tubing of the device. The distal angling or articulating (e.g., deflecting) mechanism can facilitate access to all areas of the bronchus and lungs).
Vazales does not expressly teach a directional control actuator extending from the handle.
However, Snoke teaches a directional control actuator extending from the handle (Fig. 1- steering controller 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of the modified device of Vazales and Snoke to include the steering controller of Snoke to steer the flexible distal portion of the working channel tube in predetermined directions and amounts ([0012] of Snoke).
Regarding claim 4, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses wherein the transmission connector of the flexible scope assembly is configured to receive a cable (paragraph 0102 - In some embodiments, the direct camera connection 108 and an integral light source can be coupled to the monitor 106 or control unit 110 for display via an electrical cable and USB connector). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vazales and Snoke, as seen above, to include the transmission connector and cable, as taught by Vazales, in order to display one or more images captured by the visualization scope (paragraph 0017 of Vazales).
Regarding claim 5, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses wherein the transmission connector of the flexible scope assembly is configured to receive an image display (paragraph 0017-In some embodiments, the visualization system comprises a monitor or display device configured to display one or more images captured by the visualization scope; paragraph 0257- The visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head… the visualization unit includes a display for enhanced viewing. For example, the display can include a monitor capable of displaying high-quality, high-resolution images. In other embodiments, the visualization unit can include one or more other types of output devices).
Regarding claim 6, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses wherein the transmission connector of the flexible scope assembly is configured to receive a wireless transmission device (Paragraph 0257-the visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head)… the visualization unit can transmit the images over a network (wired or wireless) to remote storage, display, and/or processing devices; paragraph 0471- In some embodiments, as described above, the visualization element (e.g., a visualization scope) can record one or more images…Recordings, according to some embodiments, are then uploaded or transmitted (e.g., via wired or wireless network communication) to a communication device, database, network, printer or other device for communicating).
Regarding claim 7, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 6, and Vazales further discloses wherein the wireless transmission device is configured to transmit images from the imaging device of the camera of the flexible scope assembly to an image display device remote from the handle (Paragraph 0257-the visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head)… the visualization unit can transmit the images over a network (wired or wireless) to remote storage, display, and/or processing devices).
Regarding claim 8, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, and Vazales further discloses wherein the transmission connector of the flexible scope assembly is configured to supply power to the camera (paragraph 0115-In some embodiments, the one or more light sources 104 and the one or more cameras 105 can be powered by one or more pins of an optical or electrical cable connecting the one or more light sources 104 and the one or more cameras 105 to the monitor 106 or control unit 110).
Regarding claim 9, the modified device of Vazales and Snoke teaches the claimed invention as discussed above concerning claim 1, but Vazales does not expressly teach wherein the flexible scope port comprises a releasable connector configured to removably connect the flexible scope assembly to the handle. 
However, in the same field of endeavor of bronchoscopy, Snoke teaches of an analogous device wherein the flexible scope port comprises a releasable connector configured to removably connect the flexible scope assembly to the handle (Fig. 1 - scope connector 28; see [0061]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible scope assembly of the modified device of Vazales and Snoke to include a releasable connector, as seen above in the teachings of Snoke. It would have been advantageous to make the combination to securely connect the flexible scope assembly to the handle ([0061] of Snoke).
Regarding claim 10, Vazales discloses a method (paragraph 0007-In some embodiments, the devices, methods and systems described herein facilitate intubation by direct visualization of the patient's native airway; paragraph 0020- In one embodiment, the method comprises providing a visualization device and coupling the visualization device to an endotracheal tube inserted or residing within a patient) comprising: 
providing a bronchoscope (paragraph 0090- the embodiments disclosed herein can be utilized for… bronchoscopes) having a handle (Fig. 18 A- control handle 1510; paragraph 0205- The control handle 1510 comprises one or more user inputs configured to control the operation of the irrigation line 1525 and the suction line 1515 of the airway cleaning device 1500) and a carrier tube extending from the handle (Fig. 18A – suction catheter 1505; paragraph 0188- The suction catheter 1505 can comprise one or more rigid or semi-rigid, stiff, substantially stiff, flexible and/or substantially flexible materials), wherein the carrier tube has first and second passageways extending through the carrier tube (Fig. 18B; paragraph 0194-the suction catheter 1505 can comprise a suction line 1515 , a visualization channel 1520 , an irrigation line 1525 , and/or any other passage), the first passageway communicating with a suction port of the handle (paragraph 0205- a suction control input 1545 (e.g., on/off port) for controlling the operation of … the suction line 1515), the second passageway communicating with a flexible scope port of the handle(Fig. 18B- visualization channel 1520);  ; 
accessing a flexible scope assembly (paragraph 0020-the method comprises providing a visualization device) wherein the flexible scope assembly comprises a camera wire having a length with a camera (paragraph 0390- the visualization element can utilize ultrasound, infrared, CCD, fiber optic and/or any other type of imaging technology. For example, the visualization scope can comprise a fiber optic camera on the end of an endoscope) and a transmission connector on an opposite end of the length (paragraph 0017-in one embodiment, the visualization scope and/or camera are coupled to the monitor (or corresponding control unit coupled to the monitor) via a Universal Serial Bus (USB) connector or other connector), the flexible scope assembly comprises a sheath extending around the camera wire and sealing the camera wire and the transmission connector (Fig 2B; paragraph 0102- the direct camera connection 108 and an integral light source can be coupled to the monitor 106 or control unit 110 for display via an electrical cable and USB connector) and the camera wire and the camera (paragraph 0254-the visualization scope can include an integral or removable sheath, sleeve, or jacket that extends along all or a portion of its length and that is configured to prevent against contamination and to allow relatively easy reuse of the visualization scope for multiple patients and/or procedures), and the camera comprises an imaging device and lighting elements (paragraph 0253-the light fibers are coupled to a light source and the viewing fibers are coupled to a direct camera connection; paragraph 0252- The visualization scope can include one or more light delivery elements (e.g., light fibers) and an imaging or visualization element (e.g., an ultrasound probe, a fiber optic camera, a CCD camera, optical imaging fibers, etc.); 
inserting the flexible scope assembly in the second passageway with the carrier tube connected to and extending from the handle (paragraph 0021- the method comprises inserting a visualization scope within the visualization tube of the visualization device)
after using the bronchoscope, removing the flexible scope assembly from the handle with the carrier tube connected to and extending form the handle (paragraph 0009-a visualization scope (e.g., fiber optic scope) sized and shaped to be removably received within a disposable visualization tube, or sheath; paragraph 0118-the visualization device 120 (or one or more of its component parts) can be sterilized and reused and/or the visualization scope can be disposable).
Vazales does not expressly teach the camera on one end of the length of the camera wire and

However, in the same field of endeavor of bronchoscopy, Snoke teaches of a method comprising: 
providing a bronchoscope having a handle (Fig. 1- handle 21) and a carrier tube extending from the handle (Fig. 1- introducer tube 23), wherein the carrier tube has first and second passageways extending through the carrier tube (Fig. 4 - fluid lumen 36 and scope lumen 34), the first passageway communicating with a suction port of the handle ([0114- fluid outflow tube 25 routed through the proximal end 14 of the handle 21 and in fluid communication with another fluid lumen 36)…, the second passageway communicating with a flexible scope port of the handle ([0055]- separate imaging device 60 is inserted through the handle 21 and positioned in a predetermined lumen (34)); 
accessing a flexible scope assembly (Fig. 1- imaging device 60) wherein the flexible scope assembly comprises a camera wire having a length with a camera on one end of the length (see [0098]- The imaging device 60 can comprise, for example, an optical scope, such as a fiberoptic scope, a camera 61..) and a transmission connector on an opposite end of the length ([0099]- The imaging device 60 can be connected to a monitor or other display mechanism), the flexible scope assembly comprises a sheath extending around the camera wire and sealing the camera wire and the transmission connector and the camera wire and the camera (Fig. 4 - scope lumen 34), and the camera comprises an imaging device ([0098]- the imaging device 60 can comprise,… a charge couple device (CCD)) and lighting elements ([0098]- The imaging device 60 can include a light source (not shown) for illuminating an interior body region); 
([0121]- A separate imaging device 60 can be inserted through the handle 21 and in a predetermined one of the plurality of lumens 34); 
connecting the flexible scope assembly to the handle at the flexible scope port with the carrier tube connected to and extending from the handle ([0095]- The imaging device 60can be removably connected to the medical introducer 20); and 
removing the flexible scope assembly from the handle with the carrier tube connected to and extending from the handle ([0095]-The imaging device 60can be removably connected to the medical introducer 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vazales to include the teachings above of Snoke that teach providing a bronchoscope, accessing a flexible scope assembly, inserting the flexile scope assembly, connecting the flexible scope assembly, and removing the flexible scope assembly, as seen above in the teachings of Snoke. It would have been advantageous to make the combination so that the flexible scope assembly and the handle are movable independent of the other ([0056] of Snoke) and to separately introducing and independently controlling multiple cooperating medical devices in interior body regions ([0002] of Snoke).
The modified method of Vazales in view of Snoke will hereinafter be referred to as the modified method of Vazales and Snoke.
Regarding claim 12, the modified method of Vazales and Snoke teaches the method of claim 11, and Vazales further discloses further comprising sanitizing the flexible scope assembly (paragraph 0118- the visualization device 120 (or one or more of its component parts) can be sterilized and reused and/or the visualization scope can be disposable), but Vazales does not expressly teach that the flexible scope assembly is removed from the handle.
However, Snoke teaches of an analogous device wherein the flexible scope assembly is removed from the handle (see [0095] - The imaging device 60 can be removably connected to the medical introducer 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke to include the flexible scope assembly being removed from the handle, as seen above in the teachings of Snoke. It would have been advantageous to make the combination so that the flexible scope assembly and the handle are movable independent of the other ([0056] of Snoke).
Regarding claim 15, the modified method of Vazales and Snoke teaches the method of claim 10, and Vazales discloses further comprising connecting a suction tube to the suction port of the handle in a manner to be in fluid communication with the first passageway of the carrier tube (paragraph 0205- a suction control input 1545 (e.g., on/off port) for controlling the operation of … the suction line 1515).
Regarding claim 16, the modified method of Vazales and Snoke teaches the method of claim 10, and Vazales further discloses wherein the carrier tube has a third passageway communicating with a second fluid port of the handle (Fig. 18B – irrigation line 1525; paragraph 0033-the distal airway cleaning device comprises an irrigation channel configured to deliver fluid to at least partially clean the transparent window of the visualization channel and/or to deliver fluid to the distal airways of the patient); and the method further comprises connecting a fluid source to the second fluid port (paragraph 0186-The irrigation line can be open at its distal end. In one embodiment, the irrigation line is coupled to a pressurized saline irrigation bag or other fluid source).
Regarding claim 17, the modified device of Vazales and Snoke teaches the method of claim 10, and Vazales further discloses wherein the bronchoscope comprises a directional control actuator on the handle, the directional control actuator being operatively connected with the carrier tube and configured to move the carrier tube relative to the handle; and the method further comprises operating the direction control actuator to move the carrier tube (paragraph 0192- the control handle 1510 can be rotated by the operator to “steer” or direct the angled or curved distal portion of the suction catheter 1505 into specific anatomical locations ; paragraph 0044-The control handle can be configured to direct the distal tip of the pre-bent catheter to a desired location within the lungs via single-hand operation. In some embodiments, the control handle includes a strain relief at its proximal and/or distal end. In some embodiments, the control handle, a strain relief element, and the stiffness of the suction catheter work in conjunction to permit the steerability of the pre-bent distal portion of the suction catheter).
Vazales does not expressly teach a directional control actuator extending from the handle.
However, Snoke teaches a directional control actuator extending from the handle (Fig 1- position controller 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke to include the steering controller of Snoke, in order to steer the flexible distal portion ([0067] of Snoke).
 Regarding claim 18, the modified method of Vazales and Snoke teaches the method of claim 10, and Vazales further discloses further comprising connecting a cable to the transmission (paragraph 0102 - In some embodiments, the direct camera connection 108 and an integral light source can be coupled to the monitor 106 or control unit 110 for display via an electrical cable and USB connector).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke, as seen above, to include the transmission connector and cable, as taught by Vazales, in order to display one or more images captured by the visualization scope (paragraph 0017 of Vazales).
Regarding claim 19, the modified method of Vazales and Snoke teaches the method of claim 10, and Vazales further discloses further comprising connecting an image display device to the transmission connector of the flexible scope assembly (paragraph 0017-In some embodiments, the visualization system comprises a monitor or display device configured to display one or more images captured by the visualization scope; paragraph 0257- The visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head… the visualization unit includes a display for enhanced viewing. For example, the display can include a monitor capable of displaying high-quality, high-resolution images. In other embodiments, the visualization unit can include one or more other types of output devices).
Regarding claim 20, the modified method of Vazales and Snoke teaches the method of claim 10, and Vazales further discloses further comprising connecting a wireless transmission device to the transmission connector of the flexible scope assembly (Paragraph 0257-the visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head)… the visualization unit can transmit the images over a network (wired or wireless) to remote storage, display, and/or processing devices; paragraph 0471- In some embodiments, as described above, the visualization element (e.g., a visualization scope) can record one or more images…Recordings, according to some embodiments, are then uploaded or transmitted (e.g., via wired or wireless network communication) to a communication device, database, network, printer or other device for communicating) .
Regarding claim 21, the modified method of Vazales and Snoke teaches the method of claim 20, and Vazales further discloses further comprising configuring the wireless transmission device to transmit images from the imaging device of the camera of the flexible scope assembly to an image display device remote from the handle (Paragraph 0257-the visualization scope can be coupled to a visualization unit (e.g., via a coupling element of a camera head)… the visualization unit can transmit the images over a network (wired or wireless) to remote storage, display, and/or processing devices).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2017/0258550 to Vazales in view of U.S. Publication No. 2008/0058595 A1 to Snoke et al. (hereinafter Snoke) and in further view of U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter Ouyang).
Regarding claim 13, the modified method of Vazales and Snoke teaches the method of claim 12, and Vazales further discloses further comprising disposing the carrier tube (paragraph 0009-a visualization system is provided for confirming proper positioning or placement of an endotracheal tube within a patient that comprises a visualization scope (e.g., fiber optic scope) sized and shaped to be removably received within a disposable visualization tube, or sheath), but Vazales does not expressly teach disposing the handle, and disposing of the handle and carrier tube after the flexible scope assembly is removed from the handle.
However, in the same field of endeavor of bronchoscopy, Snoke teaches of an analogous device including disposing the handle ([0010] - In some embodiments, the medical introducer …can be disposable) and the flexible scope assembly is removed from the handle (see [0095] - The imaging device 60 can be removably connected to the medical introducer 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke to include disposing the handle and the flexible scope assembly being removed from the handle, as seen above in the teachings of Snoke. It would have been advantageous to make the combination so that the flexible scope assembly and the handle are movable independent of the other ([0056] of Snoke).
Additionally, Ouyang teaches of an analogous method including disposing the handle and carrier tube (paragraph 0292- Preferably, the conduit is releasably coupled with the handle so that a new conduit can be secured to the handle for use with a new patient, and the used conduit can be uncoupled thereafter, preferably by hand and without requiring the use of tools, and disposed of in preparation for use with another patient. In addition, or alternatively, the handle and the display can be releasably secured to each other so that a new handle and a new conduit can be secured to the display before use with a new patient).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke that teach the flexible scope assembly being removed from the handle to include the teachings of Ouyang that teach disposing the handle and carrier tube. It would have been advantageous to make the combination in order to reduce manufacturing costs (paragraph 0201 of Ouyang).
Regarding claim 14, the modified method of Vazales and Snoke, as modified by Ouyang, teaches the method of claim 13, and Vazales further discloses further comprising: 
paragraph 0009-a visualization scope (e.g., fiber optic scope) sized and shaped to be removably received within a disposable visualization tube, or sheath) a sanitized flexible scope assembly (paragraph 0118- In other embodiments, however, the visualization device 120 (or one or more of its component parts) can be sterilized and reused and/or the visualization scope can be disposable) into a carrier tube (Fig. 18A – suction catheter 1505; paragraph 0188- The suction catheter 1505 can comprise one or more rigid or semi-rigid, stiff, substantially stiff, flexible and/or substantially flexible materials) with the carrier tube connected to and extending from a handle (Fig. 18 A- control handle 1510), wherein the carrier tube has first and second passageways extending through the second carrier tube (Fig. 18B; paragraph 0194-the suction catheter 1505 can comprise a suction line 1515 , a visualization channel 1520 , an irrigation line 1525 , and/or any other passage), the first passageway communicates with a suction port of the second handle (paragraph 0205- a suction control input 1545 (e.g., on/off port) for controlling the operation of … the suction line 1515), the second passageway communicates with a flexible scope port of the second handle (Fig. 18B- visualization channel 1520).
Vazales does not expressly teach a second handle, a second carrier tube connected to and extending from a handle; and
connecting the sanitized flexible scope assembly to the second handle at the flexible scope port of the second handle with the carrier tube connected to and extending from the handle; and 
after using the bronchoscope, removing the sanitized flexible scope assembly from the second handle with the second carrier tube connected to and extending from the second handle.
However, in the same field of endeavor of bronchoscopy, Snoke teaches in Fig. 1 of a bronchoscope wherein the method includes connecting the sanitized flexible scope assembly to (see [0095]- The imaging device 60 can be removably connected to the medical introducer 20) with the carrier tube connected to and extending from the handle (Fig. 1 - introducer tube 23); and 
removing the sanitized flexible scope assembly from the handle  (see[0095]- The imaging device 60 can be removably connected to the medical introducer 20) with the carrier tube connected to and extending from the handle (Fig. 1 - introducer tube 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke to include connecting the sanitized flexible scope assembly to the handle at the flexible scope port of the handle and removing the sanitized flexible scope assembly from the handle, as seen above in the teachings of Snoke. It would have been advantageous to make the combination so that the flexible scope assembly and the handle are movable independent of the other ([0056] of Snoke).
Additionally, Ouyang teaches of an analogous endoscope including inserting a sanitized flexible scope assembly (paragraph 0114- According to these embodiments the cannula 102, fluid hub 104 and connector 106 are delivered to the medical practitioner in pre-sterilized package) into a second carrier tube with the second carrier tube connected to and extending from a second handle at the flexible scope port of the second handle; and after using the bronschoscope (paragraph 0292- Preferably, the conduit is releasably coupled with the handle so that a new conduit can be secured to the handle for use with a new patient, and the used conduit can be uncoupled thereafter, preferably by hand and without requiring the use of tools, and disposed of in preparation for use with another patient. In addition, or alternatively, the handle and the display can be releasably secured to each other so that a new handle and a new conduit can be secured to the display before use with a new patient).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Vazales and Snoke in order to include inserting a sanitized flexible scope assembly into a second carrier tube with the second carrier tube and removing an element after using the bronchoscope, as seen above in the teachings of Ouyang above. It would be advantageous to make the combination in order to reduce manufacturing costs (paragraph 0201 of Ouyang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.S./Examiner, Art Unit 3795       

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795